 Case 4:20-cv-00567-ALM Document 48 Filed 09/16/21 Page 1 of 9 PageID #: 747




                           United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

JAMES AIKENS,                                       §
                                                    §
       Plaintiff,                                   §
                                                    §
                                                    §       CIVIL ACTION NO. 4:20-CV-00567
v.                                                          Judge Mazzant
                                                    §
CENTRAL OREGON TRUCK COMPANY,                       §
INC. d/b/a CENTRAL OREGON TRUCK                     §
                                                    §
COMPANY and STEED NELSON
                                                    §
WHITTAKER,
                                                    §
       Defendants.                                  §



                          MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants Central Oregon Truck Company Inc. d/b/a Central

Oregon Truck Company and Steed Nelson Whittaker’s Motion for Partial Summary Judgment

(Dkt. #17). Having considered the motion and the relevant pleadings, the Court finds that

Defendants’ motion should be DENIED.

                                         BACKGROUND

       This case arises out of a motor vehicle collision that occurred on June 12, 2020, in Howe,

Texas. James Aikens (“Aikens”) was traveling in the left lane of the interstate when his vehicle

was hit by a Central Oregon Truck Company, Inc. (“COTC”) trailer, indisputably driven by Steed

Nelson Whittaker (“Whittaker”). At the time of the collision, Whittaker was employed by COTC.

       Aikens brings this lawsuit against both COTC and Whittaker (collectively, “Defendants”),

alleging that he sustained severe injuries to his head, neck, back, elbow, and other parts of his body

as a result of the collision. On May 21, 2021, COTC Defendants filed the present motion
 Case 4:20-cv-00567-ALM Document 48 Filed 09/16/21 Page 2 of 9 PageID #: 748




(Dkt. #17). On June 7, 2021, Aikens filed a response (Dkt. #22). On June 14, 2021, Defendants

filed a reply (Dkt. #23).

                                      LEGAL STANDARD

       The purpose of summary judgment is to isolate and dispose of factually unsupported claims

or defenses. Celotex Corp. v. Catrett, 477 U.S. 317, 323–24 (1986). Summary judgment is proper

under Rule 56(a) of the Federal Rules of Civil Procedure “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

Fed. R. Civ. P. 56(a). A dispute about a material fact is genuine when “the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby Inc.,

477 U.S. 242, 248 (1986). Substantive law identifies which facts are material. Id. The trial court

“must resolve all reasonable doubts in favor of the party opposing the motion for summary

judgment.” Casey Enters., Inc. v. Am. Hardware Mut. Ins. Co., 655 F.2d 598, 602 (5th Cir. 1981).

       The party seeking summary judgment bears the initial burden of informing the court of its

motion and identifying “depositions, documents, electronically stored information, affidavits or

declarations, stipulations (including those made for purposes of the motion only), admissions,

interrogatory answers, or other materials” that demonstrate the absence of a genuine issue of

material fact. Fed. R. Civ. P. 56(c)(1)(A); Celotex, 477 U.S. at 323. If the movant bears the burden

of proof on a claim or defense for which it is moving for summary judgment, it must come forward

with evidence that establishes “beyond peradventure all of the essential elements of the claim or

defense.” Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986). Where the nonmovant

bears the burden of proof, the movant may discharge the burden by showing that there is an absence

of evidence to support the nonmovant’s case. Celotex, 477 U.S. at 325; Byers v. Dall. Morning

News, Inc., 209 F.3d 419, 424 (5th Cir. 2000). Once the movant has carried its burden, the



                                                 2
 Case 4:20-cv-00567-ALM Document 48 Filed 09/16/21 Page 3 of 9 PageID #: 749




nonmovant must “respond to the motion for summary judgment by setting forth particular facts

indicating there is a genuine issue for trial.” Byers, 209 F.3d at 424 (citing Anderson, 477 U.S. at

248–49). A nonmovant must present affirmative evidence to defeat a properly supported motion

for summary judgment. Anderson, 477 U.S. at 257. Mere denials of material facts, unsworn

allegations, or arguments and assertions in briefs or legal memoranda will not suffice to carry this

burden. Rather, the Court requires “significant probative evidence” from the nonmovant to dismiss

a request for summary judgment. In re Mun. Bond Reporting Antitrust Litig., 672 F.2d 436, 440

(5th Cir. 1982) (quoting Ferguson v. Nat’l Broad. Co., 584 F.2d 111, 114 (5th Cir. 1978)). The

Court must consider all of the evidence but “refrain from making any credibility determinations or

weighing the evidence.”        Turner v. Baylor Richardson Med. Ctr., 476 F.3d 337, 343

(5th Cir. 2007).

                                             ANALYSIS

        Defendants present four issues to the Court for consideration: (1) “[w]hether . . . COTC is

entitled to summary judgment as to [Aikens’] claim for negligent entrustment[;]”

(2) “[w]hether . . . Whittaker is entitled to summary judgment as to [Aikens’] claim for negligent

entrustment[;]” (3) “[w]hether . . . COTC is entitled to summary judgment as to [Aikens’] claim

for gross negligence[;]” and (4) “[w]hether . . . Whittaker is entitled to summary judgment as to

[Aikens’] claim for gross negligence” (Dkt. #17 at p. 3). Defendants contend that “[a]fter litigating

this matter since July 2020, it is clear [Aikens] does not have sufficient evidence to support each

essential element of the . . . claims” (Dkt .#17 at p. 3).

        Aikens responds that partial summary judgment is improper. Regarding the negligent

entrustment claims, Aikens argues that “Whittaker’s history of reckless driving while employed

by COTC raises a genuine issue of material fact as to Whittaker’s competency as a driver and



                                                   3
 Case 4:20-cv-00567-ALM Document 48 Filed 09/16/21 Page 4 of 9 PageID #: 750




COTC’s knowledge of his competence” (Dkt. #22 at p. 1). Regarding his gross negligence claim,

Aikens argues that “[b]ecause [his] gross negligence claim involves a subjective element inquiring

into Defendants’ state of mind, the issues of intent are best left to the trier of fact after all the

evidence has been heard” (Dkt. #22 at p. 1). Aikens alternatively asserts that “[e]ven if the Court

can determine the subjective element of [his] gross negligence claim as a matter of law, the record

includes more than sufficient evidence to support [his] gross negligence claims against

Defendants” (Dkt. #22 at p. 1).

        The Court will address each of Aikens’ claims, as well as each Defendant the claim relates

thereto, in turn.

  I.    Negligent Entrustment

        To establish liability for negligent entrustment, “there must be a showing of:

(1) entrustment of a vehicle by the owner; (2) to an unlicensed, incompetent, or reckless driver;

(3) that the owner knew or should have known to be unlicensed[;] (4) that the driver was negligent

on the occasion in question[;] and (5) that the driver’s negligence proximately caused the

accident.” Schneider v. Esperanza Transmission Co., 744 S.W.2d 595, 596 (Tex. 1987) (first

citing Williams v. Steve’s Indus., Inc., 699 S.W.2d 570, 571 (Tex. 1985); and then citing Mundy v.

Pirie-Slaughter Motor Co., 206 S.W.2d 587, 591 (Tex. 1947)). “For entrustment to be a proximate

cause, the defendant entrustor should be shown to be reasonably able to anticipate that an injury

would result as a natural and probable consequence of the entrustment.” Id. (citations omitted).

            a. COTC

        Regarding negligent entrustment by COTC, Defendants assert that Aikens “cannot

[establish] two [of the] essential elements of [the] . . . claim” (Dkt. #17 at p. 8). Specifically,

Defendants claim that Aikens “has no evidence that Whittaker was unlicensed, incompetent or a



                                                 4
Case 4:20-cv-00567-ALM Document 48 Filed 09/16/21 Page 5 of 9 PageID #: 751




reckless driver[,]” and Aikens has no evidence that “COTC should have known about any such

incompetency or recklessness” (Dkt. #17 at p. 8).

       Aikens responds that “there is substantial evidence to raise a genuine issue of material fact”

as to the contested elements (Dkt. #22 at p. 8). In support, Aikens points to Whittaker’s alleged

“several violations of company policy” during Whittaker’s “first few months of employment with

COTC” (Dkt. #22 at p. 8). Aikens also cites to Whittaker’s personnel file, which indicates COTC

knew of a U-Turn Whittaker made on a drive in Idaho, despite such action violating company

policy (see Dkt. #22, Exhibit 5 at p. 2). According to Aikens, Whittaker exceeded the speed limit

on a drive in California nineteen times in a single day. Aikens contends that COTC never

reprimanded Whittaker, and the company instead continued to trust Whittaker with driving an

18-wheeler.

       After a careful review of the record and the arguments presented, the Court is not convinced

that Defendants have met their burden of demonstrating that there is no genuine issue of material

fact as to Aikens’ negligent entrustment claim against COTC.

           b. Whittaker

       After considering Aikens’ Complaint, the Court is not convinced that Aikens is asserting a

negligent entrustment claim against Whittaker (Dkt. #5). Defendants make an argument that

Aikens has raised a legally insufficient claim of negligent entrustment against Whittaker

(Dkt. #17 at p. 7). However, Aikens provides sufficient clarification that a claim of negligent

entrustment was brought only against COTC. Aikens responds that Defendants’ “attempt to force

[him] to establish evidence of a negligent entrustment claim against . . . Whittaker as well as

COTC . . . defies logic, commonsense, and Texas law” (Dkt. #22 at p. 2). Aikens then notes that




                                                 5
 Case 4:20-cv-00567-ALM Document 48 Filed 09/16/21 Page 6 of 9 PageID #: 752




he “will therefore address [his] negligent entrustment claim as it relates to both Defendants rather

than address the claim as to each individual defendant” (Dkt. #22 at p. 2).

       After a careful review of the record and the arguments presented, the Court finds that

Defendants’ motion on this point should be denied as a claim of negligent entrustment against

Whittaker does not exist on the record.

 II.   Gross Negligence

       Aikens also brings claims for gross negligence against both COTC and Whittaker. Under

Texas law:

       ‘Gross negligence’ means an act or omission:

               (A) which when viewed objectively from the standpoint of the actor at the
               time of its occurrence involves an extreme degree of risk, considering the
               probability and magnitude of the potential harm to others; and

               (B) of which the actor has actual, subjective awareness of the risk involved,
               but nevertheless proceeds with conscious indifference to the rights, safety,
               or welfare of others.

Tex. Civ. Prac. & Rem. Code § 41.001(11). Worthy of particular emphasis is “[g]ross negligence

consists of both objective and subjective elements.” U-Haul Int’l, Inc. v. Waldrip, 380 S.W.3d

118, 137 (Tex. 2012). “Under the first, objective element, an extreme risk ‘is not a remote

possibility of injury or even a high probability of minor harm, but rather the likelihood of serious

injury to the plaintiff.” Medina v. Zuniga, 593 S.W.3d 238, 247–48 (Tex. 2019) (quoting Mobil

Corp. v. Ellender, 968 S.W.2d 917, 921 (Tex. 1998)). “To establish the subjective component,

‘the plaintiff must show that the defendant knew about the peril, but his acts or omissions

demonstrate that he did not care.’” Id. at 248 (quoting Diamond Shamrock Ref. Co., L.P. v. Hall,

168 S.W.3d 164, 173 (Tex. 2005)). “In examining proof of the subjective component, courts focus

on the defendant’s state of mind, examining whether the defendant knew about the peril caused by



                                                 6
Case 4:20-cv-00567-ALM Document 48 Filed 09/16/21 Page 7 of 9 PageID #: 753




his conduct but acted in a way that demonstrates he did not care about the consequences to others.”

Reeder v. Wood Cnty. Energy, LLC, 395 S.W.3d 789, 796 (Tex. 2012) (first citing Diamond

Shamrock, 168 S.W.3d at 173; and then citing Tex. Dep’t of Parks and Wildlife v. Miranda, 133

S.W.3d 217, 232 (Tex. 2004)).

           a. COTC

       Specifically regarding COTC, Defendants argue that “COTC had no reason . . . to believe

there was impending risk of harm to another party or that entrusting a commercial vehicle to

Whittaker would ultimately lead to any harm” (Dkt. #17 at p. 10). Defendants also assert “there

is no evidence that COTC’s conduct involved an ‘extreme degree of risk, considering the

probability and magnitude of harm to others’” (Dkt. #17 at p. 11). According to Defendants,

because Aikens “failed to present any evidence for essential elements of its claim that Whittaker

committed any acts of gross negligence[,]” such actions cannot be imputed upon COTC through

respondeat superior (Dkt. #17 at p. 11).

       Aikens’ argument against summary judgment is twofold: (1) the subjective element of a

gross negligence claim is best left to the factfinder and (2) “[a]mple evidence exists to prove the

first, objective element of gross negligence” (Dkt. #22 at p. 12). Aikens cites COTC’s lack of

discipline to support the objective element of his gross negligence claim: “Whittaker’s repeated

violations were not taken seriously by [] COTC . . . [i]nstead, COTC allowed [Whittaker] to

continue to drive for the company, placing other drivers like [Aikens] at an extreme degree of risk

when considering the magnitude of harm that could be (and was) caused by a large semi-truck”

(Dkt. #22 at p. 12). Regarding the subjective element of gross negligence, Aikens contends that

“COTC knew of the subject[ive] risk of allowing an incompetent and reckless driver to drive its

18-wheelers on the road . . . yet COTC failed to reprimand, suspend, or provide any substantive



                                                7
 Case 4:20-cv-00567-ALM Document 48 Filed 09/16/21 Page 8 of 9 PageID #: 754




training to Whittaker before allowing him to drive COTC’s 18-wheeler on the road and ultimately

crashing his trailer into [Aikens’] truck” (Dkt. #22 at p. 14).

       After a careful review of the record and the arguments presented, the Court is not convinced

that Defendants have met their burden of demonstrating that there is no genuine issue of material

fact as to Aikens’ gross negligence claim against COTC.

           b. Whittaker

       Defendants advance similar arguments as to why Aikens’ gross negligence claims against

Whittaker fail. Specifically, Defendants contend that “[t]here is no evidence to show that any of

Defendant [Whittaker’s] conduct involved ‘an extreme degree of risk, considering the probability

and magnitude of harm to others’” because “[t]he activity underlying the incident in question,

driving a commercial truck on the highway, does not inherently present a likelihood of serious

injury[,] and [Aikens] has no evidence to the contrary” (Dkt. #17 at p. 10). Defendants assert that

“[Aikens] fails to present any evidence that Whittaker had any subjective knowledge that his

actions created an extreme risk of harm to [Aikens] or that same would cause serious injury to

[Aikens]” (Dkt. #17 at p. 10).

       Aikens directs the Court to Whittaker’s admission “on camera that he was making a U-Turn

and knew it violated company policy” (Dkt. #22 at p. 12). Aikens further argues that “Whittaker

blatantly disregarded important safety rules and detested rules that were designed to protect the

public, like requiring inward-facing cameras that prevented him from texting at the wheel”

(Dkt. #22 at p. 12). Specifically regarding the subjective element of gross negligence, Aikens

claims “Whittaker himself testified that he was aware of the risks associated with his 18-wheeler

exiting his lane of travel into another motorist[’s] lane while driving along a curve in the road”

(Dkt. #22 at p. 14).



                                                  8
    Case 4:20-cv-00567-ALM Document 48 Filed 09/16/21 Page 9 of 9 PageID #: 755




           After a careful review of the record and the arguments presented, the Court is not convinced

    that Defendants have met their burden of demonstrating that there is no genuine issue of material

    fact as to Aikens’ gross negligence claim against Whittaker.

                                            CONCLUSION
.
           It is therefore ORDERED that Defendants Central Oregon Truck Company Inc. d/b/a

    Central Oregon Truck Company and Steed Nelson Whittaker’s Motion for Partial Summary

    Judgment (Dkt. #17) is hereby DENIED.

           IT IS SO ORDERED.
           SIGNED this 16th day of September, 2021.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                    9
